DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180156839 (herein Tanaka).
Regarding claim 1, Tanaka teaches A physical quantity sensor (physical quantity sensor 1, [0124]; see Fig. 4 for the particular embodiment that teaches equivalent structure) comprising: 
a substrate (base 2, [0143]); 
a correction electrode fixed to the substrate (first stationary electrode 41, [0132]); 
a detection electrode fixed to the substrate (second stationary electrode 42, [0133]); and 
a moving member fixed to the substrate (movable member 52, [0134]), wherein the moving member comprises: 
a base part (the continuous structure including support member 51, cross bars 522, 524, and return arm 523 and 525 correspond to base part of the present invention, as shown in Fig. 4); 
a first anchor part fixed to the substrate (bonding surface 511, [0134]); 
a mass part spaced from and facing the base part (second tab 527, [0083]), the mass part coupled to the base part via an elastic part extending between the mass part and the base part (spring 54, [0084]), the mass part being arranged at an opposite side of the correction electrode than the base part such that the correction electrode is disposed between the mass part and the base part (Fig. 4 teaches electrode 41 is between tab 527 and support member 51), and the mass part being provided in such a way as to be displaceable in a direction of detection of a physical quantity in relation to the substrate (tab 527 is part of movable member 52 which displaces in the x-axis as taught in [0084]); and 
a first finger electrode extending from the base part and facing the correction electrode  (first movable electrode finger 611, [0120]); 
a second finger electrode extending from the mass part and facing the detection electrode (movable electrode fingers 621, [0106]), and 
a distance between a second anchor part where the detection electrode and the substrate are fixed (second trunk support 423, [0114]), and the base part, is shorter than a distance between the second anchor part and the mass part (Fig. 4 teaches configuration where surface 423a for trunk support 423 is closer to support member 51 than it is to tab 527).
 Regarding claim 2, Tanaka teaches wherein a distance between a third anchor part where the correction electrode and the substrate are fixed (first trunk support 413, [0114]), and the base part, is 
Regarding claim 3, Tanaka teaches wherein a distance between a third anchor part where the correction electrode and the substrate are fixed (first trunk support 413, [0114]), and the base part, is longer than a distance between the third anchor part and the mass part (mass part may correspond to tab 526, and Fig. 3 teaches embodiment where first trunk support 413 is closer to tab 526 than support member 51).
Regarding claim 4, Tanaka teaches wherein the mass part is spaced apart from the substrate (Fig. 2 teaches gap between base 2 and movable member 52 where tab 527 is located).
Regarding claim 5, Tanaka teaches wherein the correction electrode and the detection electrode respectively have a rectangular shape (Fig. 4 teaches rectangular shape of electrodes 41 and 42).
Regarding claim 6, Tanaka teaches wherein the correction electrode has a protrusion protruding to a side opposite to a side facing the first finger electrode, and the detection electrode has a protrusion protruding to a side opposite to a side facing the second finger electrode (electrode fingers 412, electrode fingers 422, [0134]).
Regarding claim 7, Tanaka teaches wherein the correction electrode has a first correction electrode and a second correction electrode, the detection electrode has a first detection electrode and a second detection electrode, and the first correction electrode and the second detection electrode are arranged in line symmetry about an axis in the direction of detection (Fig. 4 teaches finger electrodes 412 on each side of trunk 411 of electrode 41; and finger electrodes 522 on each side of trunk 421 of electrode 42; and shows corresponding symmetry of all finger electrodes).
Regarding claim 8, Tanaka teaches wherein the first correction electrode and the second correction electrode are arranged in point symmetry about a center of gravity of the moving member 
Regarding claim 9, Tanaka teaches An electronic apparatus (ECU, [0259]), a control unit performing control based on a detection signal outputted from the physical quantity sensor (physical quantity sensor 1 can widely be applied to an electronic control unit (ECU) such as a car navigation system, a car air-conditioner, an anti-lock braking system (ABS), an air-bag system, a tire pressure monitoring system (TPMS), an engine controller, or a battery monitor for a hybrid car or an electric car). 
Regarding claim 10, Tanaka teaches A vehicle (car, [0259]), a control unit performing control based on a detection signal outputted from the physical quantity sensor (physical quantity sensor 1 can widely be applied to an electronic control unit (ECU) such as a car navigation system, a car air-conditioner, an anti-lock braking system (ABS), an air-bag system, a tire pressure monitoring system (TPMS), an engine controller, or a battery monitor for a hybrid car or an electric car). 
Regarding claim 11, Tanaka teaches wherein the first finger extends from the base part toward the mass part in a same direction as the elastic part extends between the mass part and the base part, and the second finger extends from the mass part toward the base part in the same direction as the elastic part extends between the mass part and the base part (Fig. 4 teaches corresponding layout of electrode 611 and spring 54, all of which extend equivalently).
Regarding claim 12, Tanaka teaches wherein the first finger is separated and spaced from the mass part in the same direction as the elastic part extends between the mass part and the base part, and the second finger is separated and spaced from the base part in the same direction as the elastic part extends between the mass part and the base part  (Fig. 4 teaches corresponding layout of electrode 621 and spring 54, all of which extend equivalently).
Regarding claim 13, Tanaka teaches wherein the first finger is separated and spaced from the mass part in a same direction as the elastic part extends between the mass part and the base part, and .

Response to Arguments
Applicant’s arguments filed 3/23/2022 have been considered but are moot because the new ground of rejection does not rely on the specific reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant only argues that Tanaka “does not remedy the above-discussed shortcomings of Sulzberger with respect to claim 1.” However, the Office disagrees, and its position is presented in rejection of claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852